Citation Nr: 0604017	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  02-07 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 50 percent for a general 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1971 to 
February 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision, and was remanded in 
November 2003.

In a September 2003 brief, the veteran's representative 
indicated that the veteran was arguing that a total 
evaluation for his service connected back disorder was 
warranted.  It is unclear whether this is simply a 
typographical error and the representative meant to say a 
total rating for his psychiatric disorder; whether the 
veteran wishes to file a claim of entitlement to service 
connection for a back disorder; or whether the veteran is 
seeking to file a claim for total disability based on 
individual unemployability.  Regardless, this matter has not 
been developed or certified for appeal and is not 
inextricably intertwined with the issue now before the Board.  
Therefore, it is referred to the RO for appropriate action.


FINDING OF FACT

The preponderance of evidence fails to show that the 
symptomatology of the veteran's generalized anxiety disorder 
has resulted in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for a 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.19, 4.126, 
4.130, Diagnostic Code (DC) 9400.



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  

The rating schedule for mental disorders is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), 
and mental disorders are specifically rated under 38 C.F.R. 
§§ 4.125-4.130, Diagnostic Codes 9201-9440.  

The veteran's is currently assigned a 50 percent rating, 
which is given when
a veteran has occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A rating of 70 percent is assigned when a person has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

After reviewing the record, the Board concludes that the 
totality of the evidence fails to show that the veteran's 
general anxiety disorder is more severe than the 50 percent 
rating that is currently assigned.

At a VA examination in September 2000, the veteran stated 
that he had basically been doing the same job for the past 23 
years and that his productivity was the same, but his 
evaluations indicated that he was not doing things well.  He 
also indicated that he was having problems with his family 
and that he was easily irritable, although he denied any 
incidence of violence.  The examiner found the veteran to be 
adequately dressed and groomed; alert, and in full contact 
with reality; he was anxious and became overtly cryful; the 
veteran was clear and coherent, he was not delusional, he did 
not hallucinate, he was not suicidal or homicidal, and he was 
well oriented to place and time.  His memory and intellectual 
functioning were both adequate and his judgement was good but 
his insight was very superficial and poor.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
55, and diagnosed the veteran with a generalized anxiety 
disorder with depression.

The veteran has submitted treatment records from his 
psychiatrist, Dr. Cubano, who has treated the veteran since 
January 2001, as well as several letters and examination 
evaluations from Dr. Cubano dated in August 2001, September 
2002, December 2002, and August 2004.  A review of the 
various letters and treatment records reveals little change 
in the symptomatology described and, as such, their 
collective findings will be discussed together.  Dr. Cubano 
has described the veteran's mental status as cooperative and 
fairly spontaneous.  In the context of thoughts, he had ideas 
of self reference, persecution, hopelessness and low self 
esteem.  The veteran claimed frequent crying spells, his 
affect was depressed, and his mood was anxious.  He had 
difficulty falling asleep, his memory for immediate events 
was poor and he had flight of ideas.  The veteran was noted 
to prefer being alone and secluded, and related poorly intra 
and extra familiarly.  He heard voices calling his name, and 
had suicidal and homicidal ideations, but without any 
attempts.  The veteran's aggression control was poor.  The 
veteran's attention and concentration were also poor, he was 
easily distracted, and he was partially disoriented to time 
and space.  It was also noted that the veteran could not 
travel alone, because he would get lost in known places and 
reacted with violence.  Dr. Cubano diagnosed the veteran with 
major, severe depression, and indicated that the veteran was 
not rehabilitable for any kind of job.  

In March 2003, the veteran was granted social security 
disability insurance compensation after a determination that 
he was under a disability (defined as the inability to engage 
in any substantial gainful activity by reason of any 
medically determinable physical or mental impairment that is 
expected to last for at least twelve months).  The 
administrative law judge found that the veteran had a number 
of ailments which combined, prevented employment.  

In an effort to reconcile the various medical records, the 
veteran was examined by a pair of VA psychiatrists in March 
2005.  

The first psychiatrist found the veteran to be clean, 
adequately dressed and groomed, pleasant to approach and 
cooperative; he was alert and oriented times three; his mood 
was anxious and somewhat depressed; his affect was 
constricted; his attention, concentration, and memory were 
good; his speech was clear and coherent; he was not 
hallucinating, suicidal, or homicidal; his insight and 
judgment were fair; and, the veteran exhibited good impulse 
control.  When asked how the veteran's symptoms interfered 
with his employment or social functioning, the psychiatrist 
indicated that the veteran reported no impairment of thought 
processes or communications; no delusions or hallucinations; 
no inappropriate behavior; he was not suicidal or homicidal; 
he kept his personal hygiene; he reported limitations due to 
his physical conditions, he was oriented and did not report 
any memory loss; and he had been depressed and anxious with 
some impairment of sleeping.  The psychiatrist assigned a GAF 
score of 60.

The second psychiatrist noted that the veteran complained 
that since his accident four years earlier (in which he was 
struck by an automobile) he had been feeling worse, with 
sadness, depression, anxiety, irritability and insomnia.  The 
psychiatrist indicated that the veteran was appropriately 
dressed and cooperative with adequate hygiene.  The veteran 
was spontaneous and established eye contact.  He was alert 
and in contact with reality, and there was no evidence of 
psychomotor retardation or agitation.  There were no tics, 
tremors or abnormal involuntary movements.  The veteran's 
thought process was coherent and logical; there was no 
looseness of association and no evidence of disorganized 
speech.  There was no evidence of delusions, and no evidence 
of hallucinations.  He had no phobias obsessions, panic 
attacks, or suicidal ideations.  The veteran's mood was 
anxious and depressed, his affect was constricted and 
appropriate, and he was oriented in person, place, and time.  
His memory for recent, remote and immediate events was 
intact, his abstraction capacity was normal, his judgment was 
good, and his insight was fair.

The psychiatrist concluded that the aforementioned signs and 
symptoms were moderately interfering with the veteran's 
employment and social functioning, although there was no 
impairment of thought process or communication, no evidence 
of inappropriate behavior, and the veteran was able to 
maintain basic activities of daily living.  The psychiatrist 
assigned a GAF of 60.   The psychiatrist did opine that the 
symptomatology of the veteran's general anxiety disorder had 
worsened since his accident in 2000.

The Board notes that the various VA examiners have ascribed 
GAF scores to the veteran ranging between 55 and 60.  A GAF 
score between 51 and 60 is assigned for moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks), or for moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with co-workers).  DSM-IV.  However, the Board 
notes that the symptoms become milder as the score gets 
higher.  See id.  As such, a score of 60 represents a 
considerably milder manifestation of the aforementioned 
symptoms than a score of 51 would.  See id.  The veteran's 
representative's contended in his October 2005 brief that GAF 
scores provide only a snap shot of a veteran's symptomatology 
on a given day, and are inherently subjective.  While this is 
true, the Board uses the GAF scores in conjunction with its 
evaluation of all of the evidence.  GAF scores alone are not 
dispositive of a veteran's condition.   

VA treatment records from November 2000 to July 2002 have 
also been reviewed.  While the records show that the veteran 
has presented for treatment with symptoms such as depression 
with crying spells, the overall picture created from the 
treatment records is that the veteran's symptomatology is not 
of such severity as to warrant a higher rating for a 
generalized anxiety disorder.  For example, in November 2001, 
the veteran indicated that he felt well and had no complaints 
at his appointment with his primary care provider, and in 
February 2002, the veteran again indicated that he felt 
better at a follow-up for his depression. 

Treatment records from the Commonwealth of Puerto Rico's 
State Insurance Fund Corporation dated between April 2001 and 
February 2002 have also been reviewed.  These records 
indicate that the veteran was oriented and coherent and has 
not had any suicidal or homicidal ideations.  The veteran 
also generally denied any visual or auditory hallucination 
(with the exception of a treatment record from January 2002 
in which he reported hearing voices).  The records did note 
that the veteran had some poor impulse control, but no 
specific incidents were related.  In September 2001, the 
veteran was assigned a GAF of 60.

While the evidence shows that the veteran has some 
occupational and social impairment, as highlighted by Dr. 
Cubano's findings, the weight of the evidence, comprising VA 
treatment records, Social Security Administration disability 
determinations, and examinations by three VA psychiatrists 
and by the State Insurance Fund, fails to show that the 
veteran has deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.  

The veteran's GAF scores reflect that his symptoms are 
moderate, and a VA examiner in March 2005 noted that the 
veteran's general anxiety disorder was only moderately 
interfering with his employment and social functioning.  At 
each VA examination, the veteran was appropriately dressed 
and his hygiene was adequate.  The Board notes that Dr. 
Cubano noted that the veteran heard voices and had suicidal 
and homicidal ideations; however, this revelation has only 
been replicated in one other treatment note, and has been 
denied several other times.  Similarly, while Dr. Cubano 
opined that the veteran was not rehabilitable for any kind of 
job, the conclusion of the Social Security  Administrative 
Law Judge was that the veteran had many disabilities which 
combined prevented him from working, not that his psychiatric 
disability prevented him from working.  As such, the Board 
finds that the veteran is not unable to work solely on 
account of his psychiatric disorder.  The veteran has 
complained of anxiety, but the medical evidence fails to show 
that he has near-continuous panic.  The veteran has also 
indicated that he is increasingly irritable, but the 
preponderance of evidence fails to show impairment of his 
impulse control; and though Dr. Cubano indicated that the 
veteran resorted to violence when in public, the veteran's 
file fails to contain any reports of specific incidents of 
violence.  Additionally, while the second VA examiner noted 
that the veteran's symptomatology had worsened since his 
accident in May 2000, the Board notes that the veteran's 
disability rating was also increased from 30 percent to 50 
percent effective in August 2000.

Accordingly, the Board finds that the disability picture 
created by the veteran's symptomatology related to his 
general anxiety disorder most closely approximates the 50 
percent rating that is currently assigned.  See 38 C.F.R. 
§ 4.7.  As such the veteran's claim for a rating in excess of 
50 percent for a general anxiety disorder is denied.



II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in July 2004.  By this, and by previous letter, 
the statement of the case and supplemental statements of the 
case, the veteran was informed of all four elements required 
by the Pelegrini II Court as stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
required was not completed prior to the first adjudication of 
the claim, it was given prior to the last adjudication (in a 
June 2005 supplemental statement of the case).  In short, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and ample time 
to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

VA and private treatment records have been obtained, as have 
Social Security Administration records, and records from the 
State Insurance Fund Corporation.  The veteran has also been 
provided with VA examinations (the reports of which have been 
associated with the claims file).  Additionally, he was 
offered the opportunity to testify at a hearing before the 
Board, but he declined.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

A rating in excess of 50 percent for a general anxiety 
disorder is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


